Citation Nr: 1308350	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  08-24 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability (to include posttraumatic stress disorder (PTSD), depression, and anxiety).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1970 to March 1972 (with service in the Republic of Vietnam from May 1971 to March 1972). This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).  In August 2009, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In March 2010 and August 2011, the Board remanded the case for additional development. 

The Veteran's claim was initially adjudicated as limited to the diagnosis of PTSD.  In accordance with the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), it has been recharacterized to encompass all psychiatric disabilities diagnosed.   


FINDING OF FACT

The Veteran is reasonably shown to have psychiatric disability, including PTSD due to Vietnam stressors, including exposure to rocket attacks.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, psychiatric disability, including PTSD was incurred in service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2012).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary.  

II.  Factual Background

The Veteran's DD-214 shows that his Military Occupational Specialty (MOS) was wireman.  

VA treatment records from 2007 to 2012 show evaluation and treatment for psychiatric disability.  Diagnoses include PTSD, depression, anxiety and alcohol dependence.  PTSD was diagnosed by three different VA psychiatrists.     

In a July 2007 stressor statement, the Veteran reported that his friend was driving a fuel truck when their convoy headed to Danang was hit with a rocket attack in November 1971.  The friend was burned alive from a direct hit on the truck.  The Veteran also reported that in February 1971, another friend was shot to death near Pleiku during the Tet Offensive.

In his February 2008 notice of disagreement, the Veteran reported that he was exposed to rocket attacks periodically through his tour of duty in Vietnam.  

In his August 2008 Form 9, the Veteran reported that he did not remember the full names of friends killed in Vietnam because everyone went by nicknames.  He also reported being under great stress due to incoming rockets and mortars.  

In a September 2009 statement, a fellow serviceman indicated that he was in the 1st Batallion, 92nd Artillery with the Veteran in Vietnam.  He had met the Veteran one evening while playing basketball.  They got to talking about home and realized that they both knew some of the same people.  The Veteran had actually been a classmate of the fellow serviceman's girlfriend.  That same evening, they encountered a mortar attack.  The Veteran was out of his area and didn't have a flak jacket or a weapon.  He appeared panicked and "seemed to lose it."  Everyone tried to calm him down and finally the fellow serviceman had to cover him to keep him from being in harm's way.  The fellow serviceman was assigned to the 102 (deuce) gun and started firing it.  After a while, the enemy retreated.  

The fellow serviceman noted that when their unit departed from Vietnam in November 1971, he went home and the Veteran stayed in Pleiku.  The Veteran subsequently wrote him once to inform him that they had been ambushed when turning in equipment due to deactivation of the unit.  The fellow serviceman indicated that when the Veteran finally made it back to the U.S., he was not quite the same guy.  

During the August 2009 Board hearing, the Veteran testified that he was a communication specialist during service.   He noted that he was in an artillery unit, the 1st Battalion, 92nd Artillery based in Pleiku.  The first incoming fire he saw was during the rocket attack after running into his fellow serviceman about a month after arriving in Vietnam.  The Veteran was supposed to have been in his area "down the hill" but he was visiting "up the hill."  His fellow serviceman was up there because he was the assistant gunner (AG).  When the attack came, the Veteran panicked.  He did not know where to go because he did not have a weapon or flak jacket.  His friend got him covered and about 200 rounds from the 102 deuce were shot.  The fellow serviceman made sure the Veteran got back down the hill, at which point the first Sergeant told him that he had not been accounted for and the Veteran explained that he had been visiting his friend.  This occurred sometime in 1971 soon after he had arrived in Vietnam.

The Veteran also testified that after he returned from Vietnam he had a lot of problems.  He got into fights and got speeding tickets.  Currently, he had a great deal of difficulty sleeping because he was always alert and he had a lot of problems with anger.  He also did not like to be in crowds.  He reported flashbacks involving the convoy attack.  He noted that at the time, the unit was being deactivated and they had to turn in all of their vehicles.  To do so, they had to go through the Mang Yang pass and that's where they were attacked.  The Veteran indicated that he had recurrent nightmares, some involving this mortar attack.

An excerpt from the Vietnam Order of Battle received in September 1989 indicates that the 1st Battalion, 92d Artillery arrived in Vietnam on March 11, 1967 and departed Vietnam on November 3, 1971.  The excerpt notes that the battalion served in the Pleiku vicinity where it supported the 4th Infantry Division and the 173d Airborne Brigade in the Central Highlands area.    

In a July 2010 PTSD review stressor checklist, the RO noted indicated that the Veteran's alleged stressors were his unit coming under mortar attacks in Vietnam between May 1971 and November 1971.  The RO indicated that the stressors were related to the fear of hostile military or terrorist activity and were consistent with the places, types and circumstances of the Veteran's service.  The RO found that the Veteran's DD 214 confirmed his foreign service in Vietnam from May 1971 to March 1972 and that he received the Vietnam Service Medal with two stars.  

At an August 2010 VA examination, the Veteran reported that he had a lot of problems with anger and he drank a lot.  He indicated that he had nightmares about once a week.  He reported that he would wake up screaming.  He indicated that he only got about 3 to 4 hours of sleep a night.  He reported intrusive thoughts about the rocket attack in Pleiku soon after he had arrived in Vietnam.  The Veteran reported that he did not like to go to stores or restaurants because he did not like being around people.  He did watch the news, as well as war movies.  He felt fairly close to his girlfriend.  He had worked at a restaurant as a cook for the past 13 years.  Mental status examination was unremarkable with a somewhat restricted affect.  The Veteran's insight was somewhat limited and judgment was adequate.  He reported some suicidal ideation.  

The examiner did not find sufficient evidence to diagnose PTSD.  The examiner noted that the frequency, severity and duration of symptoms was not meaningful, nor was it meaningful to try to establish a nexus between a stressor and PTSD.  The examiner also did not find evidence of another psychiatric disorder other than alcohol dependence.  

During a September 2011 VA examination, the examiner diagnosed the Veteran with alcohol dependence.  The Veteran reported exposure to mortar attacks during service, which caused him to run into the bunkers when the sirens went off.  He also indicated that the first time he experienced incoming fire, it really "freaked him out."  On the evaluation checklist the examiner checked the box indicating that the Veteran had not had exposure to a traumatic event.  The examiner also indicated that the traumatic event was not persistently re-experienced and that there was no persistent avoidance of stimuli associated with the traumatic event.  The examiner did indicate that the Veteran had difficulty falling and/or staying asleep, irritability and/or outbursts of anger and hypervigilance.  Overall, the examiner found that the Veteran did not meet the full criteria for PTSD.  The examiner found that the Veteran had symptoms of anxiety and chronic sleep impairment.  

The examiner commented that the Veteran's stressor statements were inconsistent over time.  In 2007, he had indicated that his friend was shot to death during the Tet offensive, that his friend was burned alive in a truck and that he was exposed to herbicides.  In 2010, he indicated that someone in his communication class was killed but that he did not witness the event.  He also indicated that he was subject to a mortar attack while playing basketball.  In 2007, when he first sought treatment for depression, he reported numerous family deaths, including two sisters.  The examiner found that there were not enough specifics documented to support a PTSD diagnosis. The Veteran's reported symptoms did not meet the PTSD criteria.  He was not experiencing nightmares or intrusive thoughts.  His stressor statements were inconsistent and there was no avoidance.  His most significant issue was alcohol use, which was less likely than not related to military service.  

In an August 2012 addendum, the September 2011 VA examiner indicated that he had found that the Veteran did not have exposure to a traumatic event based on the significant discrepancies noted in the Veteran's stressor statements over time.  Additionally, in reviewing the diagnostic criteria, the Veteran would not have met the criteria for a PTSD diagnosis even if the stressor criterion was met as he did not meet the criteria in areas B or C.  

In an October 2012 statement, a friend of the Veteran indicated that she had known him for over nine years and had spent time in his home.  She reported that she had witnessed him having nightmares about the war.  During these episodes he would wake up and think that he was still in Vietnam.  She had to bring him back to reality.  

In an October 2012 letter, a VA psychiatrist indicated that the Veteran was being treated by her for major depression, recurrent, severe, alcohol abuse and dependence and PTSD that stemmed from his tour of duty in Vietnam from May 1971 to March 1972.  She noted that the Veteran received the Vietnam service medal with two stars.  He was experiencing depression, suicidal ideation, flashbacks and ongoing traumatic nightmares, as well as intrusive thoughts and avoidance of crowds.  Although, he also was diagnosed with alcohol dependence, these symptoms had coincided with his PTSD, which was a direct result of his wartime experiences.  

III.  Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. 
§ 3.159(a)(2).  The CAVC has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

As distinguished from the general service connection provisions set out above under 38 C.F.R. § 3.303, service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f).

If the claimant did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the claimant's testimony alone may not be sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  If the Veteran engaged in combat, and his stressors are consistent with combat, his lay testimony regarding stressors will be accepted as conclusive evidence of the presence of in-service stressors provided that the testimony is found to be 'satisfactory,' e.g., credible, and 'consistent with the circumstances, conditions, or hardships of [combat] service.'  38 U.S.C.A 1154(b); 38 C.F.R. § 3.304(f).  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the amendment to 38 C.F.R. § 3.304(f)  provides that, if a stressor claimed by a veteran is related to such veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of this new provision, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The amendment is expressly applicable to claims seeking service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  Thus, it is applicable to this claim. 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


IV.  Analysis

The record contains conflicting evidence regarding whether the Veteran has PTSD. The August 2010 VA examiner did not find sufficient evidence to diagnose PTSD.   Similarly, the September 2011 VA examiner found that overall, the Veteran did not meet the full criteria for PTSD.  On the other hand, VA treatment records from May 2007 to 2012 do specifically show a PTSD diagnosis made by three different psychiatrists.  Given this diagnostic consistency among the treating professionals, the evidence is at least in equipoise as to whether the Veteran has PTSD.  (In making this determination, the Board notes that while the record does show that the Veteran has reported additional in-service stressor events over time, his reports of the individual events themselves have been reasonably consistent.  Consequently, unlike the September 2011 VA examiner, the Board does not find that the Veteran's pattern of stressor reporting leads to the conclusion that he did not experience the reported events).  Accordingly, affording the Veteran the benefit of the doubt, a diagnosis of PTSD has been established.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.304(f).

Regarding the Veteran's reported stressors, the Board notes that they clearly involve fear of hostile military activity.  Also, although the record does not include explicit confirmation by a VA psychiatrist or psychologist that one or more of the reported stressors is sufficient to support a PTSD diagnosis, the October 2012 letter from the VA treating psychiatrist more generally confirms that the Veteran has been diagnosed with PTSD due to his reported in-service stressors.  Thus, it is generally shown that the psychiatrist has found the reported stressors sufficient to support a PTSD diagnosis.  Additionally, the Veteran's reported exposure to a rocket attack soon after arriving in Vietnam is specifically supported by the September 2009 statement of his fellow serviceman.  The Board does not find a basis for finding this September 2009 statement not credible, and the Veteran's account of the rocket attack appears reasonably consistent with that of his fellow servicemember.  Thus, the serviceman's statement amounts to credible supporting evidence that this reported stressor actually occurred and amounts to sufficient corroboration of this stressor.   Accordingly, even under the criteria in effect prior to the July 13, 2010 amendment, this stressor has been reasonably established.  Cohen, 10 Vet. App. 128 (1997).  

The record also does not contain any explicit medical findings linking the Veteran's current PTSD symptomatology with one or more specific in-service stressors.   However, the October 2012 letter the VA psychiatrist more generally indicates that the PTSD diagnosis is directly linked to the Veteran's reported wartime experiences, and the earlier psychiatric findings of record also tend to indicate the presence of such a linkage.  Thus, resolving reasonable doubt in the Veteran's favor, the Board will presume that the Veteran's reporting of in-service stressors to his treating psychiatrists has been consistent with the reports made in conjunction with his claim for service connection.  Accordingly, a link, established by medical evidence, between the Veteran's current PTSD symptomatology and the claimed in-service stressors is also reasonably established.  38 C.F.R. § 3.304(f).

In sum, as all the applicable criteria are met, an award of service connection for PTSD, is warranted.   Additionally, as the Veteran's overall psychiatric disability, has been specifically linked to service by the October 2012 VA psychiatrist, and as different Axis I psychiatric diagnoses are generally evaluated under the same set of rating criteria (See 38 C.F.R. § 4.130), the Board is awarding service connection more broadly for "psychiatric disability, including PTSD."  This will ensure evaluation of the Veteran's depression and anxiety which appear to be symptoms of his PTSD.  

ORDER

Service connection for psychiatric disability, including PTSD, is granted, subject to the laws and regulations governing the award of monetary benefits. 



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


